  Case 2:20-cv-07663-KM-ESK Document 164 Filed 06/24/21 Page 1 of 1 PageID: 2167




                                                                                    2001 M Street NW, Suite 600
                                                                                         Washington, DC 20036
BY ECF                                                                                      +1 202 682 7000 tel
                                                                                           +1 202 857 0940 fax

                                                                                                Chantale Fiebig
                                                                                               +1 202 682 7200
June 24, 2021                                                                          chantale.fiebig@weil.com


William T. Walsh, Clerk
U.S. District Court
Martin Luther King, Jr. Building
50 Walnut Street
Newark, NJ 07101

Re: Blueprint Capital Advisors, LLC v. State of New Jersey, et al., 2:20-cv-07663-KM-ESK

Dear Mr. Walsh:

       Please be advised that I have changed firms, with the result that some of the information set forth
in my Motion for Admission of Counsel Pro Hac Vice is no longer current. See Dkt. No. 14. My new
address and contact information is below:

         Chantale Fiebig
         Weil, Gotshal & Manges LLP
         2001 M Street NW, Suite 600
         Washington, DC 20036
         chantale.fiebig@weil.com


Respectfully submitted,

s/ Chantale Fiebig

Chantale Fiebig

cc (by ECF): All Counsel of Record
